                                                                   U.S. Department of Justice
            [Type text]
                                                                   United States Attorney
                                                                   Southern District of New York
                                                                   The Silvio J. Mollo Building
                                                                   One Saint Andrew’s Plaza
                                                                   New York, New York 10007


                                                                   January 17, 2020

            BY ECF
                                                                                     USDC SDNY
            The Honorable Lorna G. Schofield                                         DOCUMENT
            United States District Judge                                             ELECTRONICALLY FILED
            Southern District of New York                                            DOC #:
            40 Foley Square                                                          DATE FILED: 1/21/2020
            New York, New York 10007

                   Re:     United States v. Colin Akparanta,
                           19 Cr. 363 (LGS)

            Dear Judge Schofield:

                   The Government writes, with the consent of defense counsel, to respectfully request a brief
            adjournment of the next scheduled appearance in this matter. The parties are continuing to work
            on the details of a potential disposition and will not have them finalized by the next scheduled
            conference, currently set for January 23, 2020, at 11 a.m. As such, the parties propose an
            adjournment of three to four weeks, at a date and time convenient for the Court.

                    The Government also respectfully requests, with the consent of defense counsel, that the
            Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date of the
            next conference. An exclusion of time serves the interests of justice in that it will permit the parties
            to continue to discuss a potential pretrial resolution of this matter.

                                                                         Respectfully submitted,
Application GRANTED. The status conference currently
scheduled for January 23, 2020, is adjourned to                          GEOFFREY S. BERMAN
February 27, 2020, at 11:00 a.m. For the reasons stated                  United States Attorney for the
above, the Court finds that the ends of justice are served by            Southern District of New York
excluding the time between today and February 27, 2020, and
outweigh the best interests of the public and of Defendant to By:               s/
a speedy trial, as provided in 18 U.S.C. 3161(h)(7)(A). It is            Lara Pomerantz
hereby ORDERED that the time between today and                           Sarah Krissoff
February 27, 2020, is excluded. The Clerk of the Court                   Rachael Doud
is respectfully directed to terminate the letter motion at               Assistant United States Attorneys
docket number 37.                                                        (212) 637-2343/2232/3274
Dated: January 21, 2020
                                                                        cc:  Nicholas Kaizer, Esq. (via email and
       New York, New York
                                                                        ECF)
